 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10

11   DEVONTE HARRIS,                                                1:15-cv-01462-DAD-GSA-PC
12                   Plaintiff,                                     ORDER GRANTING PLAINTIFF’S
                                                                    MOTIONS FOR EXTENSION OF
13          vs.                                                     TIME
                                                                    (ECF Nos. 81, 82.)
14   HUMBERTO GERMAN, et al.,
                                                                    SIXTY-DAY DEADLINE TO FILE
15                   Defendants.                                    MOTION TO COMPEL AND TO
                                                                    CONDUCT DEPOSITIONS
16

17

18   I.      BACKGROUND
19           Devonte Harris (“Plaintiff”) is a prisoner proceeding pro se and in forma pauperis with
20   this civil rights action pursuant to 42 U.S.C. § 1983. This case now proceeds with the First
21   Amended Complaint filed by Plaintiff on March 14, 2016, against defendants Correctional
22   Officer (C/O) Humberto German, C/O Philip Holguin, and C/O R. Burnitzki (collectively,
23   “Defendants”), for use of excessive force in violation of the Eighth Amendment; and against
24   defendant C/O Philip Holguin for retaliation in violation of the First Amendment.1 (ECF No. 8.)
25           On December 2, 2019, Plaintiff filed motions for a sixty-day extension of time to file a
26   motion to compel, and a sixty-day extension of time to conduct depositions. (ECF Nos 81, 82.)
27

28                       1
                           On January 17, 2019, the court dismissed all other claims and defendants from this case based
     on Plaintiff’s failure to state a claim. (ECF No. 31.)

                                                             1
 1   Defendants have not opposed the motions, and the time for opposition has passed. Local Rule
 2   230(l).
 3   II.       PLAINTIFF’S MOTIONS
 4             A.     Motion for Extension of Time to File Motion to Compel (ECF No. 81.)
 5             Plaintiff seeks a sixty-day extension of time to file a motion to compel in which he seeks
 6   to compel Defendants to comply with the court’s order issued on September 24, 2019, which
 7   ordered Defendants to produce discovery documents no later than October 25, 2019. (ECF No.
 8   77.) Plaintiff asserts that Defendants only produced a confidential appeal query and failed to
 9   produce the internal affairs report that was ordered.
10             Plaintiff asserts that on November 5, 2019, he was transferred from California State
11   Prison-Corcoran to California State Prison-Sacramento for a criminal proceeding in Sacramento,
12   and that prison staff only allowed him to transfer with a limited amount of his legal material,
13   none of which is related to this case. For this reason, and because he has been engrossed in the
14   criminal trial in which he is representing himself, Plaintiff asserts that he has not been able to file
15   the motion to compel.
16             Defendants have not opposed Plaintiff’s motion for extension of time. Based on the
17   foregoing, the court finds good cause to grant Plaintiff an extension of time to file the motion to
18   compel he describes above.
19             B.     Motion for Extension of Time to Conduct Depositions (ECF No. 82.)
20             For the same reasons cited above, Plaintiff seeks a sixty-day extension of time to arrange
21   for and conduct depositions. Defendants have not opposed Plaintiff’s motion for extension of
22   time. The court finds good cause to grant Plaintiff an extension of time to arrange for and conduct
23   depositions.
24   IV.       CONCLUSION
25             Based on the foregoing and good cause appearing, IT IS HEREBY ORDERED that:
26             1.     Plaintiff’s motions for extension of time, filed on December 2, 2019, are
27                    GRANTED;
28   ///

                                                       2
 1        2.    Plaintiff is granted sixty days from the date of service of this order in which to file
 2              a motion to compel Defendants to comply with the court’s order of September 24,
 3              2019; and
 4        3.    Plaintiff is granted sixty days from the date of service of this order in which to
 5              arrange for and conduct depositions, pursuant to the court’s order of October 15,
 6              2019.
 7
     IT IS SO ORDERED.
 8

 9     Dated:   January 30, 2020                              /s/ Gary S. Austin
                                                   UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                  3
